Citation Nr: 0723662	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from April 1993 to August 1997 
and from May to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that assigned an increased rating of 
20 percent for the veteran's service-connected lumbosacral 
strain and denied the veteran's claim for service connection 
for a right hip disorder, to include as secondary to his low 
back disability.  This decision was issued to the veteran and 
his service representative in May 2003.  The veteran 
disagreed with this decision in June 2003.  He perfected a 
timely appeal in February 2004 and requested an RO hearing.  

In a December 2004 rating decision, the RO denied a rating in 
excess of 10 percent for hypertension.  The veteran did not 
appeal that decision.

In a written statement received at the RO in November 2006, 
the veteran withdrew his appeal for a rating in excess of 
20 percent for lumbosacral strain.  

In the same written statement received at the RO in November 
2006, the veteran withdrew his request for an RO hearing.  
See 38 C.F.R. §§ 20.204, 20.704.  

The veteran filed another claim for a rating in excess of 
10 percent for hypertension in November 2006.  To date, 
however, the RO has not adjudicated this claim.  This matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence does not show a right hip disorder, to 
include arthritis, during active service or for several years 
thereafter; the competent evidence weighs against a nexus 
between a current right hip disability and service; the 
medical evidence shows that the veteran's currently diagnosed 
right hip disorder was not caused or aggravated by his 
service-connected lumbosacral strain.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active service, nor may arthritis of the right hip be 
presumed to have been incurred therein; the veteran's right 
hip disorder is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310; 71 Fed. 
Reg. 52744 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Veterans Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2003 and January 2007 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini, at 119-20, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the February 2003 VCAA 
notice was furnished to the veteran and his service 
representative prior to the April 2003 RO decision that is 
the subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  While the notice was after the April 2003 rating 
decision that is the subject of this appeal, the veteran's 
claim was readjudicated in a February 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ." Mayfield, 19 Vet. App. at 
128.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran also was provided with a March 2003 VA joints 
examination, which included opinions addressing the contended 
causal relationships (i.e., whether a right hip disability is 
linked to service or was caused or aggravated by a service-
connected lumboscaral strain).  The evidence is sufficient to 
resolve this appeal; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in February 
1993, the veteran reported that he had been hit by an 
automobile in May 1987 and suffered several fractures of the 
left tibia and fibula.  He was treated for these injuries 
with a skin graft and an external pin fixation.  The pins 
were removed 5 months after his injuries.  At the time of his 
enlistment physical examination, the veteran was able to jog 
with some discomfort in his left leg.  Clinical evaluation 
was normal except for a scar on the right forearm, a skin 
graft donor site in the left lateral thigh from his post-
accident treatment in May 1987, and moderate asymptomatic pes 
planus.  X-rays of the left leg showed "good healing."  

The service medical records are negative for any findings 
relating to a right hip injury or disability.  

On an in-service physical examination in January 1996, the 
veteran's medical history included a compound fracture of the 
left tibia and fibula at age 11 treated with a skin graft and 
well-healed after stabilization with external fixation.  The 
veteran's pre-service fracture was now asymptomatic.  
Clinical evaluation was completely normal except for a skin 
graft on the medial aspect of the left ankle.

On VA outpatient physical therapy in June 1999, in-between 
his two periods of active duty (April 1993 to August 1997 and 
May to September 2000) the veteran complained of right hip 
pain that began 2 months earlier when he started wearing a 
right heel lift.  He described his right hip pain as an 
intermittent "popping" sensation that bothered him mostly 
at night.  Objective examination showed the veteran standing 
with his right hip in slightly extended release.  The right 
lower extremity was shorter than the left and the veteran 
wore a lift in his right shoe.  Active range of motion of the 
right hip was within normal limits except for 4/5 on 
abduction and adduction.  Passive range of motion was painful 
on internal rotation with lots of muscle guarding.  There was 
tenderness to palpation in the superior-posterior trochanter 
of the right hip.  The assessment was right hip pain status-
post placement of right heel lift to correct leg length 
differential.

On VA outpatient podiatry treatment in July 1999, the veteran 
complained of right hip pain.  He reported that, shortly 
after he began using a heel lift, his right hip began 
hurting.  After wearing the heel lift for a few weeks, his 
hip pain began to subside but it was still present.  
Objective examination showed 5/5 muscle strength in all 
4 quadrants bilaterally, bilateral flat feet, a valgus foot 
deformity, and a leg length discrepancy (right shorter than 
left).  The assessment was leg length discrepancy, right 
shorter than left.  

On VA outpatient physical therapy later that same month, in 
July 1999, the veteran stated that he was doing better with 
less hip pain.  He was working out at the gym regularly with 
weights and using the treadmill.  The veteran was discharged 
from physical therapy.  

The assessment of leg length discrepancy was unchanged 
following VA outpatient podiatry treatment in August 1999.

On VA outpatient treatment in October 1999, the veteran 
complained that, when wearing his elevated shoe, he 
experienced right hip pain.  Physical examination showed a 
tingling sensation in the right hip on internal and external 
rotation of the right leg.  The impressions included right 
hip pain related to leg length discrepancy by history.

On VA joints examination in March 2003, the veteran 
complained of experiencing right hip pain after using heel 
lifts to correct a leg length discrepancy.  The VA examiner 
reviewed the veteran's claims file and service medical 
records.  The veteran denied any right hip injury either in 
motor vehicle accidents or on the job injuries and did not 
recall any right hip injuries or pain while on active duty.  
He also denied any history of flare-ups of right hip pain.  
The veteran complained of stiffness in the right hip but 
denied any muscle spasms.  He reported that he did not avoid 
any activities of daily living due to right hip pain, 
exercising at a gym several times a week, jogging once a week 
about 4-5 miles, biking 15 miles, occasional wrestling, 
playing baseball, and playing basketball.  He also 
occasionally used some heat treatments for his lateral right 
hip.  He experienced very little discomfort in the right hip 
with infrequent position changes while seated and no 
grimacing.  There was mild discomfort in the right hip on 
standing, no grimacing, and no weight shift.  Right hip pain 
increased on walking.  There was mild tenderness in the right 
lateral hip and the soft tissues (gluteal muscle area).  
Range of motion testing showed right hip flexion to 
105 degrees, left hip flexion to 110 degrees, right hip 
discomfort on maximum right hip flexion, full hip extension 
bilaterally to zero degrees, right hip abduction to 
35 degrees with lateral hip pain, left hip abduction to 
35 degrees with no pain, right hip adduction to 10 degrees 
with lateral hip pain, left hip adduction to 15 degrees 
without pain, internal rotation of the right hip to 
20 degrees, external rotation of the right hip to 25 degrees, 
internal rotation of the left hip to 25 degrees, external 
rotation of the left hip to 25 degrees.  The VA examiner 
stated that the extremes of internal and external rotation of 
the right hip were painful in the groin and lateral hip.  
There was no additional loss of range of motion due to pain, 
weakness, fatigability, or incoordination on repeated testing 
of range of motion of the hips.  There were no surgical scars 
around the hips and no calf atrophy.  Right leg length was 
1 centimeter shorter than the left leg.  

Following comprehensive physical examination of the veteran 
in March 2003, the VA examiner concluded that the veteran had 
a mild functional impairment related to his right hip 
condition which was most likely tendonitis of the lateral 
gluteal muscles of the right lateral hip, although he could 
not rule out degenerative arthritis without x-rays.  
Subsequent x-rays of the veteran's hips were normal and did 
not show degenerative arthritis.  The VA examiner concluded 
that the veteran's right hip condition was caused by leg 
length inequality and was not aggravated by or caused by his 
service-connected lumbosacral strain.  The impressions 
included right hip lateral gluteal tenderness (tendonitis) 
and leg length inequality.

In a statement on his June 2003 notice of disagreement, the 
veteran contended that "when I do not wear the lift in my 
shoe I have no problem with my hip."  

On VA outpatient treatment in June 2005, the veteran 
complained of increased right hip pain.  He reported that he 
had been trying to run regularly and had been playing 
baseball.  Objective examination of the right hip showed pain 
"in just about every movement of the hip joint at the end 
range especially."  There was good strength on extension and 
flexion, pain at the sacral insertion and trochanteric 
insertion of the piriformis muscle, and vague numbness over 
the lateral and anterior thigh between the hip and the knee.  
The assessment include right hip pain that was most likely a 
piriformis syndrome.

In a November 2006 letter, R.W., ARNP, stated that the 
veteran had "a significantly short right leg which was 
thought to be part of the problem causing his service-
connected low back pain.  After wearing the heel lift and/or 
shoe lift for a number of weeks he started to develop right 
hip pain.  The right hip pain has persisted since that time.  
Although right hip x-rays have been negative he continues to 
have chronic muscle trigger points in the right pelvic region 
that have not responded to therapy.  It is probable that his 
low back pain was started from the therapy used to correct a 
short right leg and to decrease lower back dysfunction."


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right hip disorder, to include as secondary to service-
connected lumbosacral strain.  Initially, the Board notes 
that the veteran's service medical records show no complaints 
of treatment for a right hip disorder, to include arthritis 
of the right hip, during active service.  The veteran also 
was not treated for a right hip disorder, including arthritis 
of the right hip, within the first post-service year.  As 
will be explained in greater detail below, the preponderance 
of the evidence, to include the VA examiner's March 2003 
opinion, is against a nexus between active service and the 
veteran's currently diagnosed right hip disorder.  There is 
no X-ray evidence of arthritis within the first year after 
service.  In fact, a radiographic examination of the right 
hip in March 2003 did not show arthritis.  Thus, service 
connection for a right hip disorder, to include arthritis, is 
not warranted on a direct incurrence or presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309; Boyer, supra; Mercado-Martinez, supra; 
Cuevas, supra.

The post-service medical evidence shows that the veteran was 
first treated for complaints of right hip pain in June 1999.  
After receiving outpatient physical therapy in July and 
August 1999, the veteran's right hip pain was related to his 
leg length discrepancy by R.W., ARNP, in August 1999.  A VA 
examiner opined that the veteran's right hip symptoms were 
most likely due to piriformis syndrome in June 2005.  This 
clinician also noted in a November 2006 letter that the 
veteran's service-connected lumbosacral strain may have begun 
as a result of "therapy used to correct a short right leg."  
In other words, the veteran's already service-connected 
lumbosacral strain, and not the right hip disability, was 
related to his use of heel lifts and shoe inserts to correct 
a right leg length discrepancy.  Contrary to the veteran's 
repeated assertions, this examiner did not link his right hip 
disorder to active service or to his service-connected 
lumbosacral strain.  Service connection is in effect for 
lumboscaral strain but not a leg length discrepancy.  The 
medical evidence shows that the latter disability is due to 
pre-existing fractures of the left tibia and fibula.  

There is additional competent evidence that weighs against 
the veteran's claim.  Following a review of the veteran's 
claims file, including his service medical records, and 
comprehensive physical examination of his right hip in March 
2003, another VA examiner conclusively determined that the 
veteran's mild functional impairment of the right hip was 
most likely tendonitis of the lateral gluteal muscles that 
was caused by his leg length shortening.  The VA examiner 
also determined in March 2003 that the veteran's right hip 
disorder was not aggravated by or caused by his service-
connected lumbosacral strain.  There is no competent contrary 
opinion of record.

As to the veteran's assertion of a causal link between a 
right hip disorder and service, or the claim that it is 
secondary to his service-connected low back disability, the 
Board finds that, as a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value with respect to causation or 
aggravation of his right hip disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra.  

In summary, the Board finds that, absent competent evidence 
that the veteran incurred a right hip disorder during active 
service or arthritis within the first post-service year, or 
that his currently diagnosed right hip is either linked to 
service or was caused or aggravated by his service-connected 
lumbosacral strain, the preponderance of the evidence is 
against the claim for service connection for a right hip 
disorder on a direct, presumptive or secondary basis.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but as the overwhelming 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not applicable and the claim 
must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected lumbosacral 
strain, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


